Title: From George Washington to Henry Laurens, 24 August 1778
From: Washington, George
To: Laurens, Henry


          
            sir
            Head Qrs White plains Aug. 24: 1778
          
          I had yesterday the honor to receive your favor of the 20th Instant. I take the liberty of transmitting you a Copy of a Letter,
            which this minute came to hand from Genl Sullivan, advising of the Count D’Estaing’s
            arrival. He omitted to inclose the Admirals Letter to which he refers and therefore, I
            can give no further intelligence than what the Copy contains. From the suffering of the fleet the Storm must have been
            exceedingly severe at Sea. I also inclose Two york papers of the 19th & 20th.
            These mention an engagement off Sandy Hook on the 16th. It could only have been partial
            on the side of the French Squadron at any rate, as the Languedoc & the Seventy
            four Gun ship must have lost their Masts before that time. It would seem by the account
            given in the papers—that the Isis & some other ships on the part of the Enemy
            had been damaged. I have the Honor to be with the
            greatest respect sir yr Most Obedt st
          
            Go: Washington
          
        